ON SUGGESTION OF ERROR.
In the concluding portion of our original opinion we said: "A co-ordination of schedules between buses operated by Cox from Pickens to Tchula, and by the appellant from Tchula to Greenwood, would give such service to the people traveling to or from points south of Greenwood, over the proposed route applied for, as public convenience and necessity requires. The Commission has full authority to require such a co-ordination of schedules, and the appellant offered to lend its co-operation in that behalf."200 So. 579, 585.
Appellee Cox has interpreted this language as if we had meant to say that a certificate could not be granted to a new applicant except upon the condition precedent that the carrier under the existing certificate be given the opportunity to adjust its schedules and its facilities so as to meet the situation presented under the new application. It was not the intention by the quoted language to permit the stated deduction, as thus broadly stated, to be made.
The factual situation to which the quoted language was addressed was this: The appellant's northbound bus to Greenwood reaches Tchula, the connecting point with Cox, at 10:10 A.M. But Cox's bus arrives there at 10:35 or twenty-five minutes too late to make the connection, although Pickens, which is Cox's originating point, is only 29 miles distant. Appellant's southbound bus from Greenwood reaches Tchula at 5:10 P.M., but Cox leaves with his bus at 4:00 P.M., although having only twenty-nine miles to get back to Pickens. *Page 728 
So it is that without any reason whatever which may be regarded as substantial in point of public necessity, so far as we can see from this record, Cox has arranged his schedules so as to miss the older and admittedly adequate line, and now seeks to build upon this missing of connections a right to run his busses on through to Greenwood over the route of the older and more adequate line.
Certainly an applicant cannot arbitrarily create a situation and thereupon seek an advantage as a result thereof; and when the Commission so permits, its action becomes, by way of adoption, an arbitrary exercise of its powers which is reviewable by the courts.
Appellee Cox advances the point in the concluding portion of his suggestion of error that unless he is permitted to use the Tchula-to-Greenwood route, the business from Pickens to Tchula will be insufficient to sustain the latter line, and thus the local people on that line would be deprived of any bus service at all, and that this of itself should be taken as a sufficient consideration to support the order of the Commission.
An examination of the briefs on the original submission will disclose that the stated feature was not there presented as a distinct issue for decision; nor was it distinctly developed as an issue sufficient to stand on its own merits on the hearing before the Commission, wherefore it falls within the rule that, save in exceptional cases of which this is not one, the Court will not examine into a point raised and presented for the first time in a suggestion of error.
Suggestion of error overruled. *Page 729